Citation Nr: 0814457	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 5, 
2000, for the grant of service connection for bipolar 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's file was subsequently 
transferred to the Denver RO.  

The Board remanded the veteran's claim in May 2007 because 
the veteran did not receive adequate VCAA notice.  The 
requested action was completed and the claim is now 
appropriately before the Board for review.  

The veteran appeared and testified at a videoconference 
hearing at the Denver RO in June 2006.  A transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An original claim of service connection for bipolar 
disorder was received at the RO on October 5, 2000.


CONCLUSION OF LAW

Criteria for assignment of an effective date earlier than 
October 5, 2000, for the grant of service connection for 
bipolar disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.155 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in that same letter.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was not given prior to the appealed 
AOJ decision.  As noted above, the Board remanded the claim 
so as to properly advise the veteran as to the evidence 
necessary to substantiate his claim for an earlier effective 
date for his service-connected bipolar disorder.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in May 2007 and a Supplemental Statement of the Case 
was issued subsequent to that notice in January 2008, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2006, the 
veteran appeared and testified at a videoconference hearing 
at the Denver RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
In fact, the veteran submitted a communication to VA in June 
2007 indicating that he had no additional evidence to submit 
to substantiate his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran contends that he is entitled to an effective date 
earlier than October 5, 2000 for his service-connected 
bipolar disorder.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155. 

The RO considered the veteran's October 2000 request for an 
increased rating of his service-connected traumatic brain 
disease as the date of claim for service connection for 
bipolar disorder.  The veteran filed a secondary service 
connection claim in February 2001 regarding neuron-cognitive 
psychiatric conditions as secondary to his skull 
fracture/brain trauma.  In addition to his service-connected 
head injury, the veteran was granted service connection for 
bipolar disorder in a March 2002 rating decision.  

In a July 1987 VA record, the veteran was diagnosed as having 
an organic personality disorder.  In a February 1998 VA 
treatment note, the veteran advised that he was treated for 
bipolar disorder in 1987.  A treatment noted dated in April 
1998 indicated that the veteran was diagnosed as having 
bipolar disorder in August 1997.  No request or intent to 
file a claim of service connection for bipolar disorder was 
noted in the treatment records.  

In a February 2001 letter from the veteran's psychiatrist, an 
opinion was given as to the etiology of the veteran's mood 
disorder.  The psychiatrist opined that the veteran's 
incapacitating mood disorder was related to the head injury 
he experienced in service.  

That same month, the veteran submitted a service connection 
claim for his bipolar disorder as secondary to his service-
connected skull fracture/brain trauma.  In the claim, the 
veteran's representative requested a separate evaluation for 
the veteran's neuro-cognitive psychiatric conditions.  

Following a complete review of the record, there is no 
evidence of an informal claim of service connection for 
bipolar disorder prior to October 5, 2000.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (concluding that the Board 
must "review the claim, supporting documents, and oral 
testimony in a liberal manner to identify and adjudicate all 
reasonably raised claim").  No other submission from the 
veteran prior to October 5, 2000, identified a sought benefit 
of service connection for bipolar disorder.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that plain language of regulations require claimant to have 
intent to file claim for VA benefits).  In fact, the RO 
generously interpreted the veteran's October 2000 request for 
an increased rating as the date of receipt of an informal 
claim for service connection for bipolar disorder.  Thus, the 
veteran's claim for an earlier effective date is denied.


ORDER

An earlier effective date for service connection for bipolar 
disorder is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


